per curiam :
The application for writ of error in this case is refused, because we are of the opinion that there was sufficient evidence to raise an issue of fact as to “good cause” for failure to file claim with the Industrial Accident Board within the statutory period, and the trial court should not have instructed a verdict on that ground. We expressly do not approve the holding of the *289Court of Civil Appeals on the ground that a minor is not required to file claim with the Board within the statutory period.
Opinion delivered September 11, 1940.
Rehearing overruled October 2, 1940.